Exhibit October 2, 2008 Office of the Chief Accountant Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under “Changes in and Disagreements With Accountants On Accounting And Financial Disclosures” in the Amended Registration Statement on Form S-1 of Coil Tubing Technology Holdings, Inc. (the "Company"), which this exhibit is filed therewith and we agree with such statements insofar as they relate to our firm. Very truly yours, Li & Company, PC /s/ Li & Company, PC
